Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 3-4 of claim 8, the phrase “when a sphingomyelin content in the skin tissue sample obtained from the subject is lower than that from the control subject” is indefinite since it is not clear whether this “sphingomyelin content” refers to the C24/C18 sphingomyelin or C24/C20 sphingomyelin molar ratios recited in claim 1. Since claim 1 has been amended to recite that the sphingolipid or sphingolipid metabolite content of the skin tissue sample analyzed in the method is a molar ratio of C24:1/C16:1 ceramides, C24:1/C16:0 ceramides, C24/C18 sphingomyelins or C24/C20 sphingomyelins, it is not clear whether the “sphingomyelin content” recited on line 3 of claim 8 is the same as one of these molar ratios recited in claim 1. 
On lines 2-3 of claim 9, the phrase “wherein the sphingomyelin content is C24:1 sphingomyelin or C24 sphingomyelin” is indefinite since claim 1 has been amended to recite that molar ratio of C24:1/C16:1 ceramides, C24:1/C16:0 ceramides, C24/C18 sphingomyelins or C24/C20 sphingomyelins, not just a single type of sphingolipid. In addition, claim 1 does not positively recite that C24:1 sphingomyelin is a type of sphingolipid which is measured in the method and used in one of the recited molar ratios. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 8-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the natural phenomenon or natural correlation between levels of sphingolipids and sphingolipid metabolites, in particular sphingomyelins, found naturally in a skin tissue sample obtained from a subject and a psychiatric disorder in the subject without significantly more. The claim(s) recite(s) a method of predicting or diagnosing a psychiatric disorder in a subject by measuring levels of sphingolipids and sphingolipid metabolites, in particular sphingomyelins, in a skin tissue sample obtained from the subject, comparing the measured level of the sphingomyelins to a level measured in a skin tissue sample obtained from a 
When evaluating claims 1, 4-5, 8-9 and 12-13 using the 2019 Revised Patent Subject Matter Eligibility Guidance for 35 USC 101 first issued in January 2019 and the updates made in October 2019, it is noted that these claims meet step 1 of the guidance since these claims are directed to a process, which is one of the statutory categories of invention. Clams 1, 4-5, 8-9 and 12-13 also meet prong one of step 2A in the guidance since these claims recite the judicial exception of a natural phenomenon or natural correlation between levels of sphingolipids and sphingolipid metabolites, in particular sphingomyelins, found naturally in a skin tissue sample obtained from a subject and a psychiatric disorder in the subject. 
Claims 1, 4-5, 8-9 and 12-13 do not meet prong two of step 2A since the claims do not as a whole integrate the recited judicial exception into a practical application of the exception. The claims merely recite the additional steps of obtaining a skin tissue sample, obtaining data related to levels of sphingolipids, such as sphingomyelins, in the skin tissue sample, and comparison of the measured levels of the sphingolipids to levels of sphingolipids measured in a healthy control skin sample, which constitutes only a mental analysis step. Each of these steps are necessary for establishing the conditions under which the natural correlation exists, and do not apply, rely on or use the judicial exception in a manner that imposes meaningful limits on the judicial exception. The step of obtaining a skin tissue sample by a tape stripping method does not render 
With regards to step 2B of the 2019 Subject Matter Eligibility Guidance, this step evaluates whether a claim as a whole amounts to significantly more than the recited judicial exception, i.e. whether any additional element or combination of additional elements adds an inventive concept to the claim. As explained with respect to step 2A, prong two of the Guidance, the additional limitations recited in claims 1, 4-5, 8-9 and 12-13 concerning obtaining a skin tissue sample from a subject using a tape stripping method, obtaining data related to levels of sphingolipids, such as sphingomyelins, in the skin tissue sample, and comparison of the measured levels of the sphingolipids to levels of sphingolipids measured in a healthy control skin sample amount to only steps required to establish the conditions of the judicial exception itself. The limitation related to obtaining a skin tissue sample using a tape stripping method is widely well-known, routine and conventional in the prior art, as pointed out by the references to Clausen et al, van der Molen et al, Escobar-Chavez et al, Olesen et al and Lademann et al, which all teach that obtaining a skin tissue sample by a tape stripping method is widely accepted and used in the prior art to obtain skin tissue samples to be further analyzed for the presence of biomarkers. The limitations concerning measuring the sphingolipids in the skin tissue samples by a technique such as gas chromatography-mass spectrometry, liquid chromatography-mass spectrometry, etc. are also well-understood, routine and conventional steps known in the prior art for measuring 
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
The previous rejections of the claims under 35 USC 112(b) made in the last Office action mailed on September 15, 2020 have been withdrawn in view of the amendments made to the claims. However, claims 8-9 are rejected under 35 USC 112(b), as set forth above and as necessitated by the amendments made to the claims. The previous rejections of the claims under 35 USC 103 as being obvious over Smesny et al in view of Leung et al, and over Smesny et al in view of Leung et al and Henriquez-Henriquez et al have been withdrawn in view of the amendments made to the claims. None of these references or any of the other prior art of record teaches or fairly suggests a method for predicting or diagnosing a psychiatric disorder in a subject comprising measuring a molar ratio of one of C24:1/C16:1 ceramides, C24:1/C16:0 ceramides, C24/C18 sphingomyelins or C24/C20 sphingomyelins in a skin tissue sample obtained from a subject using a tape stripping method, as recited in independent claim 1.
Applicants argue the rejection of the claims under 35 USC 101 by stating that the claims now recite a method for predicting or diagnosing psychiatric disorders in a subject, and the claims recite specific and particular prediction, diagnosis and treatment steps to recite a practical application of the natural correlation in the claims. This argument is not persuasive since the prediction or diagnosis step in the method is a part of the natural correlation between the measured natural sphingolipids in the skin tissue sample obtained from the subject and a presence of a psychiatric disorder in the subject. The step of “treating” the psychiatric disorder in the subject based on results of the predicting or diagnosing does not integrate the judicial 
For the above reasons, Applicants’ arguments are not all found persuasive.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 16, 2021